Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Title
	Amend the title to:	IMAGE FORMING APPARATUS INCLUDING TECHNIQUES AND MECHANISMS TO SUPPRESS OCCURRENCE OF AN IMAGE DEFECT CAUSED BY A TRANSFER STEP

Specification
	In paragraph [0038], line 8, change “to the” to -- to a --.
In paragraph [0038], line 8, after “when” insert -- the --.
In the abstract, line 2, change “transfer the” to --- transfer a ---.
In the abstract, line 3, change “onto the” to -- onto a --.

Claims
Claim 22, line 6, change “power supply portion” to --- transfer power supply portion ---.
Claim 22, line 7-8, change “power supply portion” to --- transfer power supply portion ---.
Claim 22, line 15, change “power supply portion” to --- transfer power supply portion ---.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Claims 1-14 are allowable over the prior art of record because the prior art of record fails to teach or suggest providing an image forming apparatus, including: an image bearing member; a transfer portion which forms a nip portion together with the image bearing member, and is configured to transfer a toner image formed on the image bearing member onto a recording material; a transfer power supply portion configured to output a transfer voltage to the transfer portion so as to transfer the toner image onto the recording material, the transfer power supply portion including: a first power supply portion configured to output a voltage having a positive polarity, the first power supply portion including: a first transformer including a primary coil and a secondary coil; a first switching portion configured to perform a switching operation of a current flowing through the primary coil based on a drive signal; and a first rectifier circuit portion configured to rectify and amplify an AC voltage generated in the secondary coil of the first transformer by the switching operation of the first switching portion, and to output an amplified voltage; and a second power supply portion configured to output a voltage having a negative polarity, wherein the transfer power supply portion is configured to superimpose the voltage output from the first power supply portion and the voltage output from the second power supply portion so as to output a superimposed voltage to the transfer portion as the transfer voltage; and a controller configured to control the transfer power supply portion by outputting the drive signal to the first switching portion, wherein the first rectifier circuit portion includes a plurality of diodes and a plurality of capacitors, wherein the plurality of capacitors include a predetermined capacitor to be charged by a half-wave rectified voltage of the AC voltage generated in the secondary coil of the first transformer and a capacitor to be charged by a voltage higher than the half-rectified voltage, and wherein a capacitance of the predetermined capacitor is larger than a capacitance of the capacitor to be charged by the voltage higher than the half-wave rectified voltage.

Claims 15-21 are allowable over the prior art of record because the prior art of record fails to teach or suggest providing an image forming apparatus, including: an image bearing member; a transfer portion which forms a nip portion together with the image bearing member, and is configured to transfer a toner image formed on the image bearing member onto a recording material; a transfer power supply portion configured to output a transfer voltage to the transfer portion so as to transfer the toner image onto the recording material, the transfer power supply portion including: a first power supply portion configured to output a voltage having a positive polarity, the first power supply portion including: a first transformer including a primary coil and a secondary coil; a first switching portion configured to perform a switching operation of a current flowing through the primary coil based on a drive signal; and a first rectifier circuit portion configured to rectify and amplify an AC voltage generated in the secondary coil of the first transformer by the switching operation of the first switching portion, and to output an amplified voltage; and a second power supply portion configured to output a voltage having a negative polarity, wherein the transfer power supply portion is configured to superimpose the voltage output from the first power supply portion and the voltage output from the second power supply portion so as to output a superimposed voltage to the transfer portion as the transfer voltage; and a controller configured to control the transfer power supply portion by outputting the drive signal to the first switching portion, wherein the first rectifier circuit portion includes a plurality of diodes and a plurality of capacitors, wherein the plurality of capacitors include a first capacitor group establishing series connection without interposing the plurality of diodes between the first transformer and an output terminal of the first rectifier circuit portion and a second capacitor group excluding the first capacitor group among the plurality of capacitors, and wherein a capacitance of a predetermined capacitor to be charged by a half-wave rectified voltage of the AC voltage generated in the secondary coil of the first transformer is larger than a capacitance of a capacitor included in the second capacitor group, which is different from the predetermined capacitor.

Claims 22-32 are allowable over the prior art of record because the prior art of record fails to teach or suggest providing an image forming apparatus, including: an image bearing member; a transfer portion which forms a nip portion together with the image bearing member, and is configured to transfer a toner image formed on the image bearing member onto a recording material; a transfer power supply portion configured to output a transfer voltage to the transfer portion so as to transfer the toner image onto the recording material, the transfer power supply portion including: a transformer including a primary coil and a secondary coil; a switching portion configured to perform a switching operation of a current flowing through the primary coil based on a drive signal; and a rectifier circuit portion configured to rectify and amplify an AC voltage generated in the secondary coil of the transformer by the switching operation of the switching portion, and to output an amplified voltage to the transfer portion; and a controller configured to control the transfer power supply portion by outputting the drive signal to the switching portion, wherein the rectifier circuit portion includes a plurality of diodes and a plurality of capacitors, wherein the plurality of capacitors include a first capacitor group establishing series connection without interposing the plurality of diodes between the transformer and an output terminal configured to output the voltage to the transfer portion and a second capacitor group excluding the first capacitor group among the plurality of capacitors, and wherein a capacitance of a capacitor included in the second capacitor group included in the second capacitor group is smaller than a capacitance of a capacitor included in the first capacitor group.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
	Nakata et al disclose a transferring apparatus with two or more voltage output modes.
	Kubota discloses a power supply apparatus including a transfer, a first rectifier smoothing unit, a separation unit, a second rectifier smoothing circuit, a resistor, and a rectifier unit.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ROYER whose telephone number is (571)272-2140. The examiner can normally be reached M-Th 6:00-3:30 PM; F 6:00-10:30 AM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay, Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM J ROYER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        

/WJR/
July 11, 2022